Citation Nr: 1002116	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the lumbar spine prior to 
June 20, 2008 and to a rating higher than 30 percent from 
that date.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1957.

These matters come before the Board of Veterans' Appeals 
(Board) from January and September 2007 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  In the January 2007 decision, 
the RO granted service connection for degenerative disc 
disease of the lumbar spine and assigned an initial 
disability rating of 10 percent, effective May 24, 2006.  In 
the September 2007 decision, the RO denied entitlement to a 
TDIU.  

In a July 2008 supplemental statement of the case, the RO 
granted an initial 30 percent rating for degenerative disc 
disease of the lumbar spine, effective June 20, 2008.

In his August 2007 substantive appeal (VA Form 9), the 
Veteran requested a Board hearing before a Veterans Law 
Judge.  In December 2009, the Veteran withdrew his appeal for 
a higher initial rating for degenerative disc disease of the 
lumbar spine, thereby withdrawing his hearing request.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In December 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification that a withdrawal 
of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran submitted a December 2009 written 
statement (VA Form 21-4138) in which he stated that he wished 
to withdraw the appeal for a higher initial rating for 
degenerative disc disease of the lumbar spine.  Therefore, 
the Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

In September 2007, the RO denied the Veteran's claim for a 
TDIU.  In October 2007, the Veteran submitted a notice of 
disagreement with the September 2007 rating decision.  
Accordingly, a statement of the case is required.  
38 U.S.C.A. § 7105(c) (West 2002).  Although acknowledged by 
the RO, a statement of the case has not yet been issued and 
the Board is required to remand this issue for issuance of 
the necessary statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction 
should issue a statement of the case as 
to the issue of entitlement to a TDIU.  
This issue should not be certified to the 
Board unless a sufficient substantive 
appeal is submitted.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


